Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 51-71 are pending in this application.

Priority
 	The instant application is the 371 of PCT/US2018/027125 filed on 04/11/2018, which claims benefit of 62/484,791 filed on 04/12/2017, 62/561,662 filed on 09/21/2017,  and 62/568,129 filed on 10/04/2017.  

Election
Applicant's election of Group I, Claims 51-64 in the response filed on 07/20/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 65-71 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019, 07/01/2020, 01/20/2021, 04/20/2022 and 04/21/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicants are required to delete the embedded hyperlink and/or other form of browser-executable code, i.e., “https://” on pages 1 and 26; “http://” on pages 3, 40, 100, 192, 225 and 237. See MPEP §  608.01.
	
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, Applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). See particularly Table 1 of the specification containing amino acid sequences, and therefore, those sequences should be represented by proper sequence identifier numbers.  
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 56 and 59-61 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 56 recites the phrase “transcription of translation of the target sequence” which is unclear and indefinite.  The Examiner suggests amending the noted phrase as ---transcription or translation of the target sequence---.  In the interest of advancing prosecution, the noted phrase is interpreted as suggested by the Examiner. 
Claims 59-60 are indefinite because of the recitations of “(accession number WP_#########).  First, it is unclear which databases these accession numbers can be found in.  In addition, many different databases are ever evolving and allow for updates and new versions.  As such, it is unclear which version is referenced.  Second, it is unclear if the limitation inside the parenthesis should be regarded as a claim limitation or not.  The Examiner suggests replacing the noted phrase with ---as set forth in SEQ ID NO: ###---.
Claim 61 is indefinite because of the recitation “the amino acid positions of Type VI-B Bergeyella zoohelcum ATCC 43767”.  First, it is unclear which amino acid positions are being referred to, especially when it is unclear what the exact amino acid sequence of Type VI-B Bergeyella zoohelcum ATCC 43767 is.  Second, it is unclear how the amino acid positions of Type VI-B correspond to a specific bacterial strain, Bergeyella zoohelcum ATCC 43767.  In the interest of advancing prosecution, the noted phrase is interpreted as ---the amino acid positions of Type VI-B Cas protein as set forth in SEQ ID NO: 146---.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51-64 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cox et al. (US Patent Application Publication No. 2020/0131488, which is US Patent Application No. 16/493464 with effective filing date of 03/15/2017 from US Provisional Application No. 62/471710).
The instant claims are drawn to a non-naturally occurring or engineered composition comprising;
i)	a Type VI-B Cas protein optimized for activity in a mammalian cell, and 
ii)	one or more nucleic acid components, the one or more nucleic acid components capable of forming a complex with the Type VI-B Cas protein and comprising a guide sequence capable of directing site specific binding of the complex to a target RNA polynucleotide sequence.
Cox et al. teach: a non-naturally occurring or engineered composition comprising i) a Cas13b effector protein from Table 1A, and ii) a crRNA, wherein the crRNA comprises a) a guide sequence that is capable of hybridizing to a target RNA sequence, and b) a direct repeat sequence, whereby there is formed a CRISPR complex comprising the Cas13b effector protein complexed with the guide sequence that is hybridized to the target RNA sequence; said composition comprising two or more crRNAs; 
wherein the guide sequence hybridizes to a target RNA sequence in a prokaryotic or eukaryotic cell;
 wherein the Cas13b effector protein comprises one or more nuclear localization signals (NLSs); 
wherein the Cas13b effector protein is associated with one or more functional domains; 
wherein the functional domain cleaves the target RNA sequence; 
wherein the functional domain modifies transcription or translation of the target RNA sequence; 
wherein the Cas13b effector protein is associated with one or more functional domains; and the effector protein contains one or more mutations within an HEPN domain, i.e., R116A, H121A, R1177A, H1182A (wherein amino acid positions correspond to amino acid positions of Group 29 protein originating from Bergeyella zoohelcum ATCC 43767) (see paragraph [0119]), whereby the complex can deliver an epigenentic modifier or a transcriptional or translational activation or repression signal; 
a Cas13b vector system for providing the composition of claim 1, which comprises one or more vectors comprising: a first regulatory element operably linked to a nucleotide sequence encoding a Cas13b effector protein from Table 1A, and a second regulatory element operably linked to a nucleotide sequence encoding the crRNA; 
the vector system of claim 16, which further comprises: a regulatory element operably linked to a nucleotide sequence of an accessory protein; 
the vector system of claim 16, wherein the nucleotide sequence encoding the Cas13b effector protein is codon optimized for expression in a eukaryotic cell or mammalian cells (see paragraph [0128]); 
the vector system of claim 16, wherein the one or more vectors comprise viral vectors; 
a delivery system configured to deliver a Cas13b effector protein and one or more nucleic acid components of a non-naturally occurring or engineered composition comprising i) Cas13b effector protein from Table 1A, and ii) a crRNA, wherein the crRNA comprises a) a guide sequence that hybridizes to a target RNA sequence in a cell, and b) a direct repeat sequence, wherein the Cas13b effector protein forms a complex with the crRNA, wherein the guide sequence directs sequence-specific binding to the target RNA sequence, whereby there is formed a CRISPR complex comprising the Cas13b effector protein complexed with the guide sequence that is hybridized to the target RNA sequence (boldfaced for added emphasis, see all claims of Cox et al., which are very similar to the instant application).
Cox et al. also teach a Cas13b fused to an adenosine deaminase (see paragraphs [0697] and [0764]).
Cox et al. further teach the entire family of Cas13 enzymes for RNA knockdown activity in mammalian cells and identify the Cas13b ortholog from Prevotella sp. P5-125 (PspCas13b) as the most efficient and specific for mammalian cell applications (see paragraph [0697] and Figure 5).
Therefore, teachings of Cox et al. anticipate claims 51-64.

Claims 51, 54-56 and 58-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smargon et al. (Molecular Cell 65, 618–630, February 16, 2017, see IDS).
The instant claims are drawn to a non-naturally occurring or engineered composition comprising;
i)	a Type VI-B Cas protein optimized for activity in a mammalian cell, and 
ii)	one or more nucleic acid components, the one or more nucleic acid components capable of forming a complex with the Type VI-B Cas protein and comprising a guide sequence capable of directing site specific binding of the complex to a target RNA polynucleotide sequence.
Smargon et al. teach a non-naturally occurring or engineered composition comprising: 
1) a Type VI-B Cas protein optimized for activity in a mammalian cell, i.e., the mammalian codon-optimized gene for Cas13b (B. zoohelcum, abbreviated as BzCas13b, see page e3 bottom paragraph), and 
2) one or more nucleic acid components, the one or more nucleic acid components capable of forming a complex with the Type VI-B Cas protein and comprising a guide sequence capable of directing site specific binding of the complex to a target RNA polynucleotide sequence, i.e., crRNA with short and long direct repeats and spacer (see Figures 2A and 2B on page 621), which anticipates claims 51 and 58.
Smargon et al. teach that BzCas13b comprises two functional HEPN domains, and created mutants having R116A, H121A, R1177A, and/or H1182A substitutions, thereby confirming the involvement of the HEPN domains in RNA interference in vivo (see page 623, right column), which anticipates claims 54, 55, 56 and 61.
Smargon et al. teach that said one or more polynucleotide molecules were place in a vector comprising a bla gene promoter (see page 623, left column last two paragraphs), which anticipates claims 62-64.
Smargon et al. teach that Cas13b proteins from other bacterial species are also found in Prevotella sp. P5-125, Riemerella anatipestifer ATCC 11845, and Porphyromonas gulae, which anticipates claims 59-60.  
Therefore, claims 51, 54-56 and 58-64 are anticipated by teachings of Smargon et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 51-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 16/493,464.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to identical subject matter as shown below.
Claim 51 of the instant claims:
Claim 51.  	A non-naturally occurring or engineered composition comprising;
i)	a Type VI-B Cas protein optimized for activity in a mammalian cell, and 
ii)	one or more nucleic acid components, the one or more nucleic acid components capable of forming a complex with the Type VI-B Cas protein and comprising a guide sequence capable of directing site specific binding of the complex to a target RNA polynucleotide sequence.
Claim 60. 	The composition of claim 59, wherein the Type VI-B Cas
protein is Porphyromonas gulae Cas13b (accession number WP_039434803), or Prevotella sp. P5-125 Cas13b (accession number WP_044065294).
Claims 1 and 19 of 16/493,464:
Claim 1.  A non-naturally occurring or engineered composition comprising i) a Cas13b effector protein from Table 1A, and ii) a crRNA, wherein the crRNA comprises a) a guide sequence that is capable of hybridizing to a target RNA sequence, and b) a direct repeat sequence, whereby there is formed a CRISPR complex comprising the Cas13b effector protein complexed with the guide sequence that is hybridized to the target RNA sequence; said composition comprising two or more crRNAs
Claim 19. The vector system of claim 17, wherein the nucleotide sequences encoding the Cas13b effector protein and the accessory protein are codon optimized for expression in a eukaryotic cell.
Thus, the claims, as compared directly above, in their broadest sense do not differ much at all because Cas13b proteins belong to Type VI-B Cas protein group (as evidenced by claim 60 of the instant application), and claim 19 of ‘464 application recite that the nucleotide sequences encoding the Cas13b protein are codon-optimized for eukaryotic expression which includes mammalian cells.  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. § 1.130(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Claims 51-64 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656